Citation Nr: 0827988	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
PTSD.  

In a May 2002 rating decision, the RO previously denied a 
claim for service connection for PTSD.  The veteran submitted 
a notice of disagreement to this decision; however, he did 
not submit a timely substantive appeal.  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen a claim for 
service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied 
service connection for PTSD.
 
2.  Evidence received since the May 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a PTSD.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the May 2002 rating 
decision is new and material; the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

VA did not provide the veteran with adequate notice in regard 
to new and material evidence.  A March 2006 letter provided 
the veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
However, in light of the Board's favorable decision on the 
issue of new and material evidence, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The veteran's service medical records, VA treatment records, 
and VA examinations, various lay statements, and a June 2005 
Social Security Administration (SSA) decision have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  In a 
July 2003 statement, the veteran contended that his VA 
examination was insufficient.  The Board notes that the 
veteran was afforded an additional VA psychiatric examination 
in August 2003.  The examination report has been associated 
with the claims file.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  

The RO previously considered and denied the veteran's claim 
for service connection for PTSD in a May 2002 rating 
decision.  The RO reopened the veteran's claims for service 
connection for PTSD in a September 2003 rating decision.  The 
Board, however, is required to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate service connection or other issues 
going to the merit.  See Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  Thus, the Board recharacterized 
the issues on appeal as whether the veteran has submitted new 
and material evidence to reopen the previously denied claim 
for service connection.  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The evidence of record at the time of the veteran's May 2002 
rating decision consisted of the veteran's service medical 
records, VA treatment records dated from 1999 to 2002, and a 
March 2002 VA examination.  At the time of the May 2002 
rating decision, the RO denied service connection for PTSD 
because evidence failed to show that that the veteran had a 
confirmed diagnosis of PTSD.  Thus, the Board finds that new 
and material evidence in this case must establish a current 
diagnosis of PTSD.  

Evidence received subsequent to the May 2002 rating decision 
includes: (1) VA treatment records dated from 2002 to 2006; 
(2) an August 2003 VA examination report; (3) a Social 
Security Administration decision; and (4) various lay 
statements in support of the veteran's claim.

The Board finds that the new evidence submitted is material.  
VA treatment records from 2002 to 2006 reflect a diagnosis of 
PTSD.  This evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the Board finds that the appellant has submitted new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection PTSD.  However, as explained in the 
REMAND below, further development is necessary before the 
Board can address the merits of the veteran's claim.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, the appeal is granted.


REMAND

1.  Social Security Administration Records

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002). Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile. Id.

A June 2005 Social Security Administration (SSA) decision has 
been associated with the claims file; however, SSA medical 
records have not been associated with the record.  

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required. See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  Thus, the Board finds 
that a remand for all medical records held by SSA is 
necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

2.  Stressor Verification

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The veteran's DD 214 and personnel records do not confirm 
that he was engaged in combat with the enemy; thus, the 
record must contain service records or other evidence to 
corroborate the veteran's statements.  See Moreau v. Brown, 9 
Vet. App. 389, 394 (1996).  The veteran has identified 
various stressful incidents.  (1)  He described an incident 
which occurred while he was stationed in Long Beach, 
California, when a shipmate entered a fuel tank and passed 
out due to fumes.  The veteran helped to rescue this man.  
(2)  He described being hospitalized in Long Beach, 
California for infections hepatitis.  He described a corpsman 
who would continually abruptly open the drapes and surprise 
him.  The veteran eventually assaulted this man.  (3)  The 
veteran reported encountering a typhoon at sea, on route to 
Vietnam.  (4)  He reported being exposed to a number of 
earthquakes while he was stationed in Adak, Alaska, one of 
which was a 7.5 on the Richter scale.  (5)  He described 
being caught in a severe storm, while in Adak, Alaska; and 
described returning to rescue a friend also caught in the 
storm.  (6)  The veteran additionally noted that his ship was 
in combat in Vietnam in 1971, indicating that his ship came 
under enemy artillery fire.  He noted that he was on body bag 
detail.  

The veteran has been afforded two VA examinations; these 
examinations do not reflect a diagnosis of PTSD.  Current VA 
treatment records, however, show that the veteran has been 
seen at VA for PTSD.  During the course of his VA psychiatric 
treatment and during VA examinations, the veteran described 
his stressors of rescuing his shipmate in the fuel tank, his 
stressful hospital incident, running into a typhoon at sea, 
exposure to earthquakes, and being caught in a snowstorm in 
Alaska.  

The RO has attempted to verify, with the National Personnel 
Records Center, whether the veteran was involved in combat.  
However, the RO has not made attempts to verify the veteran's 
reported non-combat stressors.  The Board notes that many of 
the veteran's reported non-combat stressors are anecdotal in 
nature and are not capable of verification.  Incidents that 
the Board finds are not capable of verification include the 
incidents which occurred in Long Beach, California, involving 
a shipmate who passed out in a fuel tank and the incident 
which occurred during the veteran's hospitalization.  The 
Board further notes that that the incident involving the 
corpsman during the veteran's hospitalization did not involve 
a personal assault on the veteran or other perceived threat 
to the veteran's life.  The Board also finds that the 
veteran's report of being caught in a severe storm, while in 
Adak, Alaska is unlikely to have been recorded in unit 
records, and is not capable of verification.  

The veteran has reported encountering a typhoon at sea on 
route to Vietnam, and reported being exposed to earthquakes 
while he was stationed in Adak, Alaska.  The Board finds that 
these stressors are verifiable.  Service personnel records 
show that the veteran was stationed aboard the USS 
Schenectady from November 1970 to October 1971.  He was 
stationed in Adak, Alaska from October 1971 to December 1972.  
In view of the veteran's current diagnosis of PTSD, the Board 
finds the RO must make an attempt to verify these identified 
stressors with the appropriate source to include the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the U.S. Army Services Center for Research 
of Unit Records (USASCRUR)). 

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claim.  The RO should 
take any additional development as deemed necessary.  If the 
evidence shows that the veteran has a verified stressor, the 
RO should schedule the veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the SSA, 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as medical records relied 
upon concerning that claim.  If the search 
for such records has negative results, the 
RO should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  The RO should forward the veteran's 
stressor information, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) (formerly known as the U.S. Army 
Services Center for Research of Unit 
Records (USASCRUR)), 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, so that it can 
provide any information based on a review 
of unit or other records that might 
corroborate the stressors claimed by the 
veteran.  The RO should attempt to verify 
if the veteran encountered a typhoon at 
sea on route to Vietnam while aboard the 
USS Schenectady.  The veteran was 
stationed aboard the ship from November 
1970 to October 1971.  The RO should 
attempt to verify if the veteran 
encountered major earthquakes while in 
Adak, Alaska from October 1971 to December 
1972.  If referral to JSRRC or other 
pertinent sources is unsuccessful, the RO 
should advise the veteran to submit 
alternate forms of evidence to support his 
claim of service connection for PTSD.  All 
attempts to obtain the records should be 
documented in the claims file.

3.  If, and only if, the record 
establishes the existence of a verified 
stressor or stressors, then the RO should 
arrange for the veteran to be accorded an 
examination by a VA psychiatrist.  The 
purpose of the examination is to determine 
the nature and extent of any psychiatric 
disorder which may be present.  All 
indicated studies, including PTSD sub 
scales, are to be performed.  In 
determining whether or not the veteran has 
PTSD due to an in-service stressor the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the JSRRC and/or the RO may be 
relied upon.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD.  In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed.  
If an opinion cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  The claims 
folder and a copy of this remand should be 
made available to the examiner.

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


